DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Restriction Requirement with mailing date October 5, 2021 is withdrawn in response to the Amendments filed on December 6, 2021.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted August 24, 2020 and December 2, 2020, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2009/0226816) in view of Yerramalli et al. (US 2011/02069980).  
Regarding claims 1 and 7, Yoshida et al. teaches a battery cell comprising:
a solid-state electrolyte (SSE) comprising:
a solid-state dense region (paras. [0034] and [0035]); and 
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}; 
wherein an anode material is disposed in pores of at least a portion of the first porous region (paras. [0031] and [0032]; the disclosed electrode may be an anode; the active material is within the pores of the first porous region and on the portions of the first porous region where it abuts). 
Yoshida et al. is silent regarding the battery cell comprising a sulfide cathode contacting the SSE and wherein the sulfide cathode comprises a cathode material selected from the group consisting of TiS2, MoS2, WS2, vanadium sulfides, ZrS2, NbS2, TaS2, CuS, FeS, and NiS.  However, Yerramalli et al. teaches that it is known in the art to have a battery comprising a solid electrolyte further comprising a sulfur additive that may be disposed in the cathode wherein the sulfide additive may be iron sulfide or molybdenum sulfide (para. [0029]; the addition of the sulfur additive results in a sulfide cathode contacting the SSE).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode of Yoshida et al. by incorporating a sulfur containing additive such as iron sulfide or molybdenum sulfide in order to prevent recrystallization of salts and grain grown within the cathodic material (Yerramalli et al., para. [0029]).  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch
Regarding claim 2, modified Yoshida et al. teaches a battery cell wherein the anode material comprises lithium metal (para. [0074]).  
Regarding claim 3, modified Yoshida et al. teaches a battery cell wherein the anode material is lithium (para. [0074]).  
Regarding claim 8, modified Yoshida et al. teaches a battery cell wherein the sulfide cathode comprises a cathode material consisting of FeS and MoS2 (see the rejection of claim 1 above).  
Regarding claim 10, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operable up to 400 °C.  
Regarding claim 11, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operated by discharging and charging the battery cell at a temperature up to 300 °C.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. as applied to claim 1 above, and further in view of Gordon (US 2009/0136830).
Regarding claims 4 and 5, modified Yoshida et al. is silent regarding a battery cell wherein the anode material comprises sodium metal and wherein the anode material is sodium metal.  However, Gordon teaches that it is known in the art for a battery to have an anode material comprising sodium metal and wherein the anode material is sodium metal (para. [0026]).  Accordingly, it would have been obvious to one KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. as applied to claim 1 above, and further in view of Ryu et al. (US 2013/0323603).
Regarding claim 6, modified Yoshida et al. is silent regarding a battery cell wherein the pores contain melted anode material.  However, Ryu et al. teaches a battery cell wherein the pores contain melted anode material (para. [0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery cell of modified Yoshida et al. wherein the pores contain melted anode material as taught by Ryu et al. when doing so effectively fills the pores of the anode material (Ryu et al., para. [0054]).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. as applied to claim 1 above, and further in view of Swift et al. (US 2010/0308253).
Regarding claim 9, modified Yoshida et al. is silent regarding a battery cell wherein the sulfide cathode comprises a cathode material that is TiS2.  However, Swift 2), to provide improved performance (para. [0009]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sulfide cathode of modified Yoshida et al. by incorporating TiS2 as a second sulfide as an additive as taught by Swift et al. in order to produce a battery with improved performance (Swift et al., para. [0009]).  


Claims 12, 15, 16 and 18 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. as applied to claim 1 above, and further in view of Ohta et al. (US 2011/0244337).
Regarding claim 12, modified Yoshida et al. teaches a sulfide cathode comprising a cathode material that is a metal sulfide as taught in the rejection of claim 1 above.  Modified Yoshida et al. is silent regarding a battery cell wherein the SSE is a lithium garnet solid-state electrolyte (SSE); the anode material comprises a lithium metal anode material, and the anode in contact with the lithium-garnet SSE.  However, Ohta et al. teaches that it is known in the art for a battery cell to have a SSE that is a lithium garnet solid-state electrolyte (SSE) (para. [0008] and [0009]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SSE of modified Yoshida et al. by substituting the lithium garnet SSE of Ohta et al. for the SSE of modified Yoshida et al. in order to create a battery with high stability, a wide potential window and high lithium ion conductivity (Ohta et al., para. [0008]).  As a result of the instant modification, modified KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 15, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operable for charging and discharging at 150 °C.  
Regarding claim 16, modified Yoshida et al. teaches a battery cell wherein the cathode material is the metal sulfide and the metal sulfide is non-lithiated form of a material selected from MoS2 and FeS (Yerramalli et al., para. [0029]).
Regarding claim 18, modified Yoshida et al. teaches a battery cell wherein the cathode material is the metal sulfide and the sulfide cathode further comprises carbon nanotubes located on a surface of the metal sulfide (Yoshida et al., para. [0071]; the positive electrode comprises carbon nanotubes; therefore, the metal sulfide comprises carbon nanotubes located on a surface of the metal sulfide).  
Regarding claim 19, modified Yoshida et al. teaches a battery cell wherein the sulfide cathode further comprises an electrically conductive carbon located on a surface of the metal sulfide (Yoshida et al., para. [0071]; the positive electrode comprises 
Regarding claim 20, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operable from 60 to 150 °C to charge and discharge the battery.  
Regarding claim 21, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operated by discharging and charging the battery cell at a temperature of 80-150 °C.  
Regarding claim 22, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operated by discharging and charging the battery cell at a temperature of 100-150 °C.
Regarding claim 23, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is fully capable of being operated by discharging and charging the battery cell at a temperature of 150 °C.
Regarding claim 24, because the battery of modified Yoshida et al. is the same structure as the battery of the instant invention, the battery of modified Yoshida et al. is .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. and Ohta et al. as applied to claim 12 above, and further in view of Ryu et al. (US 2013/0323603).  
Regarding claim 13, modified Yoshida et al. teaches a battery cell wherein the lithium metal anode material is present in pores of the first porous region (paras. [0031] and [0032]).  Modified Yoshida et al. is silent regarding a battery cell wherein the lithium metal anode material is in a melted state (para. [0048]).  However, Ryu et al. teaches a battery cell wherein the pores contain melted anode material (para. [0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery cell of modified Yoshida et al. wherein the pores contain melted anode material as taught by Ryu et al. when doing so effectively fills the pores of the anode material (Ryu et al., para. [0054]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. and Ohta et al. as applied to claim 12 above, and further in view of Hwang et al. (US 2008/0118836).  
Regarding claim 14, modified Yoshida et al. teaches a battery cell wherein the cathode material is the metal sulfide as described in the rejection of claim 1 above.    Modified Yoshida et al. is silent regarding a battery cell wherein the sulfide cathode further comprises a second cathode material that is sulfur, and the sulfur is present as 2 and FeS (paras. [0015], [0020] and [0021]; corresponds to the sulfide cathode further comprises a second cathode material that is sulfur, and the sulfur is present as particles within the metal sulfide).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery cell of modified Yoshida et al. wherein the sulfide cathode further comprises a second cathode material that is sulfur, and the sulfur is present as particles within the metal sulfide as taught by Hwang et al. when doing so improves the physical strength of the cathode and improves the conductivity of the cathode (Hwang et al., para. [0085]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Yerramalli et al. and Ohta et al. as applied to claim 12 above, and further in view of Swift et al. (US 2010/0308253).
Regarding claim 17, modified Yoshida et al. is silent regarding a battery cell wherein the cathode material is the metal sulfide and the metal sulfide is non-lithiated TiS2.  However, Swift et al. teaches that it is known in the art for a battery cell comprising a metal sulfide to further comprise a second sulfide as an additive, such as a titanium disulfide (TiS2; corresponds to a cathode material is the metal sulfide and the metal sulfide is non-lithiated TiS2), to provide improved performance (para. [0009]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sulfide cathode of modified Yoshida et al. by incorporating TiS2 as a second sulfide as an additive as taught by Swift et al. in order to produce a battery with improved performance (Swift et al., para. 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724